Citation Nr: 1449969	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for scleroderma with sclerodactyly and fatiguing due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968, including service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that denied several claims.  The Veteran's September 2010 notice of disagreement (NOD) and December 2010 substantive appeal limited the appeal to the issue listed above.  The Veteran subsequently moved to South Dakota; the claims file has been transferred to the Sioux Falls, South Dakota VARO.  In March 2014, the case was remanded for further development by another VLJ; it is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2014 remand, the AOJ obtained a May 2014 medical opinion regarding a nexus between the disability on appeal and the Veteran's military service, to include his presumed exposure to herbicides in Vietnam.  The Board specifically requested a discussion of the Veteran's skin complaints in service, and the relationship between dioxin and autoimmune disorders like scleroderma.  Moreover, the Board directed that the examiner must reconcile any findings with medical literature the Veteran submitted in September 2010 which suggested that dioxin could cause immune disorders.  Finally, the Board specifically instructed the examiner to explain the medical basis or bases behind all conclusions with citation to evidence of record.

The May 2014 opinion obtained did not discuss the Veteran's skin complaints in service, and included a negative conclusion with broad citations to a "review of credible medical information" from various sources.  In addition, the examiner does not address the article submitted by the Veteran in September 2010, which includes citation to medical research and studies suggesting dioxin can negatively affect the immune system.  Rather, she flatly indicates that she found no evidence that scleroderma is caused from chemical exposure.  Thus, the opinion does not comply with the prior remand instructions, and an adequate opinion must be secured.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated records of VA treatment the Veteran has received for his scleroderma.

2.  Then, secure an addendum medical opinion from an appropriate physician (preferably specializing in autoimmune disorders) to determine the nature and likely etiology of the Veteran's scleroderma.  The entire record must be forwarded to the examining physician.  If a physician specializing in autoimmune disorders is not available, the case should be forwarded to another appropriate physician.  The examiner must indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current scleroderma is related to his military service, to include as due to herbicide exposure.  The examiner must discuss the Veteran's skin complaints in service and the medical relationship between dioxin and autoimmune disorders like scleroderma.  

All opinions must include a complete rationale with citation to supporting medical principles and factual data.  Specifically, the examiner must reconcile all contrary findings with the medical evidence found in the article entitled "Potent Immune System Poison: Dioxin," received by VA in September 2010.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



